326 F.3d 1175
Aurelio O. GONZALEZ, Petitioner-Appellant,v.SECRETARY FOR THE DEPARTMENT OF CORRECTIONS, James Crosby, Secretary, Respondent-Appellee.Emil Lazo, Petitioner-Appellant,v.United States of America, Respondent-Appellee.Stephen A. Mobley, Petitioner-Appellant,v.Frederick Head, Warden, Georgia Diagnostic and Classification Center, Respondent-Appellee.
No. 02-12054.
No. 02-12483.
No. 02-14224.
United States Court of Appeals, Eleventh Circuit.
April 1, 2003.

Kathleen M. Williams, Miami, FL, for Gonzalez.
Paulette R. Taylor, Miami, FL, for Secretary for Dept. of Corrections
Milton Hirsch and David O. Markus (Court-Appointed), Miami, FL, for Lazo.
Lynn Dena Rosenthal, Fort Lauderdale, FL, Anne R. Schultz, Dawn Bowen and Lisa T. Rubio, Miami, FL, for U.S.
Brian Steel, The Steel Law Firm, P.C., Atlanta, GA, for Mobley.
Beth Attaway Burton, State of GA Law Dept., Atlanta, GA, for Head.
Appeals from the United States District Court for the Southern District of Florida (Nos. 97-01935-CV-UUB, 96-08752-CV-WJZ and 90-08108-CR-WJZ); Ursula Ungaro-Benages and William J. Zloch, Judges.
Appeal from the United States District Court for the Northern District of Georgia (No. 99-00023-CV); Robert L. Vining, Jr., Judge.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.


1
Prior report: 314 F.3d 571; 317 F.3d 1308; 306 F.3d 1096

BY THE COURT:

2
The Court has determined to hear the following cases en banc: Mobley v. Head, No. 02-14224, Lazo v. U.S., No. 02-12483, and Gonzalez v. Sec'y for the Dept. of Corrections, No. 02-12054.


3
The cases will be orally argued before the Court sitting en banc on June 17, 2003, in Atlanta, Georgia.


4
The Court sua sponte VACATES the following orders: the December 16, 2002, Order issued in Lazo v. U.S., No. 02-12483, as well as the January 10, 2003 and the August 15, 2002, Orders issued in Gonzalez v. Sec'y for the Dept. of Corrections, No. 02-12054.


5
Nos. 02-12483 and 02-12054 are hereby REINSTATED.


6
Counsel for Appellants Lazo and Gonzalez will be appointed by separate Order.


7
In light of the above, Appellant Gonzalez' "Motion to Reconsider, Vacate or Modify" is DENIED AS MOOT.